DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on August 01, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1, 2-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 22, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3, 5-7, and 9-11 are depend on claim 0.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al (US 20200392416 A1) alone or in view of Guo et al (US 2006/0194889 A1).
Applicants’ claimed invention is directed to a process for producing a synthesis gas product stream having an adjustable hydrogen-carbon monoxide ratio (H2/CO ratio) and a pure hydrogen stream from an input stream containing hydrocarbons, comprising: (a) providing the input stream containing hydrocarbons; (b) supplying the input stream containing hydrocarbons to a synthesis gas production plant comprising: (b1) a steam reforming stage, or (b2) an autothermal reforming stage (ATR), or (b3) a partial oxidation stage (POX), or (b4) a combination of at least two of the stages (b1) to (b3); (c) at least partial conversion of the input stream containing hydrocarbons in the synthesis gas production plant under synthesis gas production conditions to afford a raw synthesis gas stream containing hydrogen (H2) and carbon monoxide (CO); (d) discharging a raw synthesis gas stream from the synthesis gas production plant; (e) introducing at least a first proportion of the raw synthesis gas stream into a CO conversion plant comprising at least one CO conversion stage, converting the proportion of the raw synthesis gas stream introduced into the CO conversion plant under CO conversion conditions to afford a converted synthesis gas stream, discharging the converted synthesis gas stream; (f) introducing the raw synthesis gas stream and/or the converted synthesis gas stream into a sorption apparatus for removal of acidic gas constituents, especially carbon dioxide and hydrogen sulfide, using a physical or chemical sorption process, discharging a deacidified synthesis gas stream from the sorption apparatus; (g) introducing at least a second proportion of the deacidified synthesis gas stream into a first hydrogen enrichment stage containing a hydrogen selective membrane as the separating means, separating the deacidified synthesis gas stream2Appl. No. 17/117,526Amdt. dated August 1, 2022 into a hydrogen-enriched permeate stream and into a hydrogen-depleted retentate stream; (h) introducing the hydrogen-enriched permeate stream and the proportion of the deacidified synthesis gas stream not passed to the first hydrogen enrichment stage into a second hydrogen enrichment stage operating according to the principle of pressure swing adsorption (PSA); (i) discharging a pure hydrogen stream and a carbon monoxide-containing residual gas stream from the second hydrogen enrichment stage; and (j) discharging the hydrogen-depleted retentate stream from the first hydrogen enrichment stage as a synthesis gas product stream, wherein the first proportion and/or the second proportion are chosen such that the molar H2/CO ratio required for the synthesis gas product stream is obtained.
Marker teaches a process for the production of syngas from methane include partial oxidation reforming and autothermal reforming (ATR), based on the exothermic oxidation of methane with oxygen. Steam methane reforming (SMR), in contrast, uses steam as the oxidizing agent, such that the thermodynamics are significantly different, not only because the production of steam itself can require an energy investment, but also because reactions involving methane and water are endothermic. More recently, it has also been proposed to use carbon dioxide (CO2) as the oxidizing agent for methane [0005].
Marker teaches the gaseous mixtures comprising methane and/or light hydrocarbons, the synthesis gas product of dry reforming or CO2-steam reforming may advantageously be used with a favorable molar H2:CO ratio in the downstream production of liquid hydrocarbon fuels through Fischer-Tropsch synthesis. The synthesis gas may alternatively be used for other downstream applications associated with conventional steam methane reforming (SMR). For example, the reference describes a conventional hydrogen production process involving SMR. If dry reforming or CO2-steam reforming, as described herein, is applied in hydrogen production, according to embodiments of the invention, representative processes may further comprise steps of (i) subjecting the synthesis gas product to one or more water-gas shift (WGS) reaction stages to increase its hydrogen content and/or (ii) separating the effluent of the WGS stage(s), or otherwise separating the synthesis gas product without intervening WGS stage(s), as the case may be (e.g., by pressure-swing adsorption (PSA) or membrane separation), to provide a hydrogen-enriched product stream and a hydrogen-depleted PSA tail gas stream (or simply "PSA tail gas"). The hydrogen-enriched product stream may then be used in a conventional refinery process such as a hydrotreating process (e.g., hydrodesulfurization, hydrocracking, hydroisomerization, etc.). The hydrogen-depleted PSA tail gas stream may then be separated to recover hydrogen and/or used as combustion fuel to satisfy at least some of the heating requirements of the dry reforming or CO2-steam reforming. In yet further embodiments, the CO- and H2-containing PSA tail gas may be passed to a biological fermentation stage for the production of fermentation products such as alcohols (e.g., ethanol) [0043]. 
Marker teaches the CO2-steam reforming process 10, as depicted in FIG. 4, may include a reforming reactor 5, containing a reforming catalyst 6, as depicted in FIG. 1A or 1B, with this catalyst having a composition as described above. Reforming reactor 5 may operate under reforming conditions as described above, to produce synthesis gas product 7 comprising H2 and CO. Optional hydrogen purification module 75, for example utilizing pressure-swing adsorption (PSA) or membrane separation, may be used to obtain H2-enriched portion 71 of synthesis gas product 7, having a higher concentration of hydrogen relative to this product (e.g., having a hydrogen concentration of at least about 80 mol-%, such as from about 80 mol-% to about 99 mol-%, or at least about 85 mol-%, such as from about 85 mol-% to about 98 mol-%). As shown in FIG. 4, H2-enriched portion 71 may be directed back to hydropyrolysis process 200, to provide at least a portion, and possibly all, of hydrogen-containing feed gas stream 69. An H2-depleted portion of synthesis gas product (not shown) may also be obtained from hydrogen purification module 75 and possibly combusted to provide heat energy for CO2-steam reforming process 10 or for hydropyrolysis process 200. Hydrogen purification module 75 may be used to preferentially separate, into the H2-depleted portion, any of CO, CO2, light (C1-C3) hydrocarbons, and/or H2S [0115].
In yet other embodiments, intervening operations that may be omitted include drying of the synthesis gas product to remove vapor phase H2O (which is therefore different from condensing liquid phase H2O and can include, e.g., using a sorbent selective for water vapor, such as 5 A molecular sieve) and/or CO2 removal according to conventional acid gas treating steps (e.g., amine scrubbing). However, according to some embodiments, CO2 removal may be performed downstream of the reforming stage but upstream of the FT synthesis stage [0075].
Marker in FIG. 7 provides additional details of a hydrogen production process 300, for example as depicted in FIG. 5. As described above, a hydrogen production process may convert natural gas 77 to purified hydrogen product 79 using stages of steam methane reforming (SMR) 92, water-gas shift (WGS) reaction 94, and pressure-swing adsorption (PSA) 96. In this case, SMR can be used to generate SMR synthesis gas 98, and its hydrogen content can be increased with WGS reaction 94 to provide WGS product 99. PSA 96 is then used to recover purified hydrogen product 79 and reject non-hydrogen impurities (e.g., substantially all non-hydrogen impurities) in hydrogen-depleted PSA tail gas 91. Hydrogen-depleted PSA tail gas 91 generally comprises (i) unconverted methane (due to methane "breakthrough" from SMR 92), (ii) hydrogen that is not recovered in purified hydrogen product 79 using PSA 96, and (iii) CO2, as well as typically CO and H2O. Hydrogen-depleted PSA tail gas 91 may have other composition characteristics as described above with respect to gaseous mixtures generally, and/or with respect to hydrogen-depleted PSA tail gas [0120].
The difference between Marker and the claimed invention is that the instant claims involve the interaction of the first H2-rich stream and a portion of the syngas and the hydrogen-lean gas to obtain a synthesis gas with an optimum hydrogen to carbon monoxide.  However, Marker based on the molar H2:CO ratio, adjusting a molar H2O:CO2 ratio of the gaseous mixture toward a target molar H2:CO ratio of the synthesis gas product, for example a target molar H2:CO ratio of 2:1, or otherwise a target molar H2:CO ratio range generally from about 1.5:1 to about 2.5:1, typically from about 1.5:1 to about 2.3:1, and often from about 1.8:1 to about 2.2:1 by addition of one or more components (e.g., addition of H2 and/or CO to adjust the molar H2:CO ratio of the FT feed relative to that of the synthesis gas product) [0032 and 0075].
On the other hand, Guo teaches the process feeds, a first portion of the raw syngas to the first membrane separator where a first H2-lean syngas and a first H2-rich syngas are separated from the first portion of the raw syngas. Next, a first H2-adjusted syngas is formed by combining a second portion of the raw syngas with the first H2-lean syngas, a second H2-lean syngas, or a combination thereof. The first H2-adjusted syngas is formed by controlling the relative amounts of the second portion of the raw syngas and the first H2-lean syngas combined to result in a composition ratio in the first adjusted syngas that is proper for the optimum production of synthetic hydrocarbon products in the first synthesis unit. The process also feeds a third portion of the raw syngas to the second membrane separator where the second H2-lean syngas and a second H2-rich syngas are separated from the third portion of the raw syngas. A second H2-adjusted syngas is formed from the first H2-lean syngas, the second H2-lean syngas or a combination thereof, which is fed to the second synthesis unit to produce a second synthetic hydrocarbon product [0016].
It would therefore have been obvious to one ordinary skilled in the art, before the effective filing date of the claimed invention, to arrive at the present claimed invention as a result of teachings provided by Marker alone or in view of Guo, to obtain an optimum molar ratio of hydrogen to carbon monoxide for further downstream conversion to liquid hydrocarbons, such as methanol or synthetic fuel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622